-SUPREME COURT OF THE STATE OF NEW YORK : QUEENS COUNTY Job #: 1484156

Attorney: JONATHAN SILVER, ESQ,
Address: 80-02 KEW GARDENS ROAD KEW GARDENS , NY 14415

 

 

 

_ GURSEWAK SINGH Index Number: 720551/19
VS Plaintiff Client's File No.: singh vs, tudor
HOLLY TUDOR, LINDEN TUDOR, Court Date:
Defendant Date Filed: 12/09/2019
_ STATE OF NEW YORK, COUNTY OF QUEENS, SS.: AFFIDAVIT OF SERVICE

NNAMD! ERSKINE, being sworn says:
Deponent is not 2 party herein; is over the age of 18 years and resides in the State of New York.

On 12/28/2019, at 4:34 PM at: 109-70 133RD STREET, OZONE PARK , NY 11420 Deponent served the within SUMMONS AND VERIFIED
COMPLAINT - NOTICE OF PENDENCY, NOTICE OF ELECTRONIC FILING

On: HOLLY TUDOR , Defendant therein named,

[Ed #1 AFFIXING TO DOOR
By affixing a true copy of each io the doar of said premises which is defendants
[] actual place of business / employment [X} dwelling house (usual place cf abade) within the state. Daponent was unable with due diligence to find

defendant or person of suitable age and discretion thereat having called there 12/26/2019 9:16 PM, 12/27/2019 1:24 PM

F] #2 WITNESS FEES
Subpoena Fee Tendered in the amount of

Cl] #3 OTHER

3 #4 MAILING
Deponent completed service by depositing a copy of the said dccuments in a postpaid properly addressed envelope, bearing the words "Personal

and Confidential" by first class mailon: 12/30/2079 in an official depository of the United States Postal Service in the State of New York.

 

Sworn to before me on 12/30/2019 .
fet lt,
No. oneaen2se21: Guutitiod in uoans County NNAMDI ERSKINE
Jarm Expires, August 3, 2023 DCA License# 1376400

 

PREFERRED PROCESS SERVERS INC 166-06 247H Rp, LL, Wuirestone, N¥ L357 718-362-4890 Lickh2003142-DCA

 
